IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL E, WILLIAMS, :
Plaintiff : CIVIL ACTION

YY.

CITY OF PHILADELPHIA OFFICE

OF FLEET MANAGEMENT, ; No. 18-3875
Defendant :
MEMORANDUM
PRATTER, J. APRIL C , 2020

Michael Williams reported to the City of Philadelphia Office of Fleet Management’s (“the
OFM”) Human Resources Department that his co-worker used a discriminatory racial epithet
while talking to him. Shortly thereafter, the OFM suspended Mr. Williams for a day without pay
and transferred him to a different workplace location where Mr. Williams claims to have suffered
additional retaliatory acts. Mr. Williams sued the OFM for maintaining a hostile work
environment and for retaliation. The OFM moves for summary judgment on all claims.

The Court denies the motion for summary judgment for the reasons set out below.

BACKGROUND

The OFM is responsible for repairing the City’s automobiles. Mr. Williams began working
for the OFM in September 2014 as an Auto Helper. Mr. Williams remains employed by the OFM,
currently as an Automotive Maintenance Technician.

Mr. Williams was first assigned to Shop 241 where he worked on tires and assisted with
road service. Mr. Williams was one of approximately six employees at Shop 241. One of Mr.
Williams’ co-workers, Frank Peters, called Mr. Williams the “n-word” while at work. See

Williams Dep. 24:2—-4 (“[Mr. Peters] put the lock on the gate and told me, I would never leave a
[‘n-word’ | hanging, like, to my face.”). Mr. Williams never heard Mr. Peters use racially charged
language on any other occasion.

In addition to Mr. Peters’ use of this racial epithet, Mr. Williams claims that Mr. Peters
walked up behind him and threw a tire hook at him, and that Mr. Peters repeatedly took clothes
from Mr. Williams’ work truck and set them on the floor. Mr. Williams reported Mr. Peters’
behavior to his foreman. He did not report the behavior to the supervisor of Shop 241.

Eventually, an ongoing situation between Mr. Williams and Mr. Peters brought City of
Philadelphia Human Resources employee Marcia Miller to Shop 241 for an investigation in
September 2015. Both Mr. Williams and Mr. Peters were counseled and disciplined. During this
investigation, Mr. Williams informed Human Resources that Mr. Peters had used the “n-word”
while speaking to him. The OFM claims that this was the first time that Human Resources was
made aware of this event. Mr. Williams claims that he had attempted earlier to report this
harassment to his foreman, which is what Mr. Williams understood to be the protocol.

According to Human Resources, because of Mr. Williams’ argumentative and aggressive
behavior and the ongoing issues with Mr. Peters, Mr. Williams was suspended for one day and
ordered to attend anger management classes. Mr. Peters was suspended for two days for his use
of inappropriate language. That same month, Deputy Commissioner for Operations for the OFM
Joseph Rosati was made aware of a verbal altercation between Mr. Williams and Mr. Peters. Mr.
Rosati made the decision to separate Mr. Williams and Mr. Peters and transferred Mr. Williams
from Shop 241 to Shop 258. Mr. Rosati claims that he would have transferred Mr. Williams based
on the ongotng workplace disruption without consideration of Mr. Williams having reported Mr.
Peters’ inappropriate language.

The OFM claims that Shop 258 is a desirable work location because employees can work

on whole vehicles rather than just tires, giving them valuable experience and qualifications for
promotions. Mr. Williams claims that he did not want to transfer to Shop 258 because employees
at Shop 258 do not have the opportunity to work as much overtime as at Shop 241, and Mr.
Williams was already eligible and scheduled for a promotion at the time that Mr. Peters used
inappropriate language towards him. Mr. Williams claims that his suspension and transfer were
in retaliation for reporting Mr. Peters.

Mr. Williams alleges that he suffered further discriminatory actions following his transfer
to Shop 258. He claims that he was forced to wash cars and sweep floors rather than work as a
technician, even though no one at Shop 258 had ever been assigned to wash cars and sweep floors
previously. Mr. Williams also claims that he was denied overtime work during the papal visit in
September 2015 while every other employee at Shop 258 was permitted to work overtime. The
OFM claims that Mr. Williams was offered the opportunity to work overtime but declined. The
individuals who allegedly ordered Mr. Williams to wash cars and sweep floors and denied him
overtime were Dave Costello, Stephen Consello,’ and John McGinness.

Mr. Williams was suspended again for two days in October 2015 for making disrespectful
and threatening remarks to his supervisor. Mr. Williams signed a last-chance agreement stating
that he had violated the Workplace Violence Policy and that the OFM had just cause to terminate
him. The agreement also stated that the OFM would rescind Mr. Williams’ offer of promotion
and would consider him for the promotion a year later if he did not incur any other disciplinary
actions. Mr. Williams claims that he was pressured into signing the last-chance agreement because
his attorney led him to believe that he would be fired if he did not sign it.

Mr. Williams filed a charge of discrimination with the EEOC in December 2015. He was
later promoted to Automotive Maintenance Technician in July 2017. In June 2018, the EEOC

issued Mr, Williams a right-to-sue letter.

 

The similarity between Mr. Costello’s and Mr. Consello’s names appears to be coincidental.

3
In September 2018, the OFM accused Mr. Williams of misconduct related to an incident
with a police officer at the shop and held a formal disciplinary hearmg. The OFM ultimately
decided not to discipline Mr. Williams. Mr. Williams claims that the OFM’s accusations were in
retaliation for his earlier reporting of Mr. Peters’ use of inappropriate language and his filing a
charge with the EEOC. The OFM claims that the ultimate decisionmaker, Joe Antonelli, did not
know about Mr. Williams’ protected activity. Mr. Williams did not file a subsequent charge of
discrimination with the EEOC related to this alleged retaliation.

LEGAL STANDARD

A court can properly grant a motion for summary judgment “if the movant shows that there
is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” FED. R. Civ. P. 56(a). An issue is “genutne” if there is a sufficient evidentiary basis on
which a reasonable jury could retum a verdict for the non-moving party. Kaucher vy. Cnty. of
Bucks, 455 F.3d 418, 423 3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986)). A factual dispute is “material” if it might affect the outcome of the case under
governing law. /d. (citing Anderson, 477 U.S. at 248). Under Rule 56, the Court must view the
evidence presented on the motion in the light most favorable to the non-moving party. See
Anderson, 477 U.S. at 255. However, “[u]nsupported assertions, conclusory allegations, or mere
suspicions are insufficient to overcome a motion for summary judgment.” Betts v. New Castle
Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010).

The movant bears the initial responsibility for informing the Court of the basis for the
motion for summary judgment and identifying those portions of the record that demonstrate the
absence of a genuine tssue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
Where the non-moving party bears the burden of proof on a particular issue, the moving party's

initial burden can be met simply by “pointing out to the district court that there is an absence of
evidence to support the nonmoving party's case.” /d. at 325. After the moving party has met the
initial burden, the non-moving party must set forth specific facts showing that there is a genuinely
disputed factual issue for trial by “citing to particular parts of materials in the record, including
depositions, documents, electronically stored information, affidavits or declarations, stipulations
_.., admissions, interrogatory answers, or other materials” or by “showing that the materials cited
do not establish the absence or presence of a genuine dispute.” FED. R. Civ. P. 56(c). Summary
judgment is appropriate if the non-moving party fails to rebut by making a factual showing
“sufficient to establish the existence of an element essential to that party's case, and on which that
party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.
DISCUSSION

The OFM moves for summary judgment on Mr. Williams’ hostile work environment and
retaliation claims. Because there is arguably a dispute of fact as to the reasonableness of the
OFM’s response to Mr. Williams’ complaint of harassment, and because there is some evidence
that the reasons the OFM suspended and transferred Mr. Williams are pretext for retaliation, the
Court denies the motion for summary judgment. Each claim is addressed in turn.

L. Mr. Williams’ Hostile Work Environment Claim

To prevail on a race-based hostile work environment claim, Mr. Williams must show that
1) the employee suffered intentional discrimination because of his/her race, 2) the discrimination
was severe or pervasive, 3) the discrimination detrimentally affected the plaintiff,| 4) the
discrimination would detrimentally affect a reasonable person in like circumstances, and 5) the
existence of respondeat superior liability meaning the employer is responsible.” Castleberry v.
ST Grp., 863 F.3d 259, 263 3d Cir. 2017) (quoting Mandel v. M & O Packaging Corp., 706 F.3d

157, 167 (3d Cir. 2013)).
The OFM argues that summary judgment should be entered on Mr. Williams’ hostile work
environment claim because (1) the alleged conduct was not severe or pervasive, and (2) there is
no respondeat superior liability.

A. Whether the Alleged Discrimination was Severe or Pervasive

In determining whether conduct is sufficiently hostile to support a claim, a court must
consider the totality of the circumstances, which “may include the frequency of the discriminatory
conduct: its severity; whether it is physically threatening or humiliating, or a mere offensive
utterance; and whether it unreasonably interferes with an employee’s work performance.” Caver
v. City of Trenton, 420 F.3d 243, 262 Gd Cir. 2005).

The OFM claims that a single use of the “n-word,” although morally repulsive, is not
sufficiently severe to maintain a hostile work environment claim. In support of its argument, the
OFM cites King v. City of Philadelphia, 66 F. App’x. 300 (3d Cir. 2003), an unpublished opinion
in which the Third Circuit Court of Appeals determined that a single use of the “n-word” did not
demonstrate a pervasive atmosphere of harassment. However, the Third Circuit Court of Appeals
has rejected a defendant’s reliance on King in a case about a single use of the “n-word” before.
See Castleberry, 863 F.3d at 265 (“Likewise, Defendants’ attempted comparisons to nonbinding
district court and unpublished Third Circuit opinions are of no help either. See, e.g., King v. City
of Phila., 66 Fed. Appx. 300, 303 (Gd Cir. 2003) (although a fired police officer was called the ‘n-
word,’ and for that reason we did in fact determine he “had established a prima facie case,’
defendants carried their burden under the McDonnell-Douglas framework of providing evidence
of legitimate, nondiscriminatory reasons for his termination).”). The Third Circuit Court of
Appeals has also explained:

[O]ther Circuits have similarly held that an extreme isolated act of discrimination

can create a hostile work environment. See, e.g., Boyer-Liberto v. Fontainebleau

Corp., 786 F.3d 264, 268 (4th Cir. 2015) (en banc) (“[W]e underscore the Supreme

Court’s pronouncement in Faragher . . . , that an isolated incident of harassment, if

6
extremely serious, can create a hostile work environment.”); Rodgers v. Western-
Southern Life Ins. Co., 12 F.3d 668, 675 (7th Cir. 1993) (“Perhaps no single act can
more quickly alter the conditions of employment and create an abusive working
environment than the use of an unambiguously racial epithet such as [the “n-word”]
by a supervisor in the presence of his subordinates ... [that] impacts the work
environment [ ] severely... .”) (quotation omitted); Adams v. Austal, U.S.A, LLC,
754 F.3d 1240, 1254 (11th Cir. 2014) (although a racially offensive carving on a
workplace wall “was an isolated act, it was severe” enough that a “reasonable jury
could find that [plaintiff's] work environment was objectively hostile”); Ayissi-
toh v. Farmie Mae, 712 F.3d 572, 577 (DC. Cir. 2013) (‘This single incident fof
using the “n-word”] might well have been sufficient to establish a hostile work
environment.”).

fd. (alterations in original).

Under this instruction, a single use of the “n-word” may be enough to establish a hostile
work environment. In light of the severe nature of even a single use of the term, and considering
the context during which it was used by the defendant’s white co-worker, the Court finds that Mr.
Williams’ has identified just enough evidence of severe discrimination for his hostile work
environment claim to survive the motion for summary judgment. The question that remains is
whether Mr. Williams has also identified evidence of respondeat superior liability.

B. Whether Respondeat Superior Liability Exists

“The basis of an employer’s liability for hostile environment [race] harassment depends on
whether the harasser is the victim's supervisor or merely a coworker.” Huston v. Procter &
Gamble Paper Prod. Corp., 568 F.3d 100, 104 (3d Cir. 2009) (citing Parkins v. Civil Constructors
of lll, Ine., 163 F.3d 1027, 1032 (7th Cir. 1998)). “When a harasser 1s a co-worker or other non-
supervisor, employer liability attaches ‘only if the employer failed to provide a reasonable avenue
for complaint, or, alternatively, if the employer knew or should have known of the harassment and
failed to take prompt and appropriate remedial action.”” Miller v. Thomas Jefferson Univ. Hosp.,
908 F. Supp. 2d 639, 654 (E.D. Pa. 2012) (quoting Huston, 568 F.3d at 104), aff'd, 565 F. App’x

88 (3d Cir. 2014). “An employer’s remedial action is adequate ‘if it is reasonably calculated to
prevent further harassment.’” Huston, 568 F.3d at 110 (quoting Knabe v. Boury Carp., 114 F.3d
407, 412 n.8 (3d Cir. 1997)).

Here, the OFM claims that it was not negligent because Mr. Williams was separated from
his alleged harasser, Mr. Peters, within days of reporting the harassment; Mr. Peters was
disciplined; and the harassment stopped once Mr. Williams was transferred. Therefore, the OFM
argues that its remedial action was reasonably calculated to prevent further harassment and did
prevent further harassment.

Mr. Williams responds that a rational fact finder could conclude that the OFM’s remedial
measure of transferring Mr. Williams rather than Mr. Peters was not adequate because the transfer
subjected Mr. Williams to additional harassment at Shop 258 and forced him to be denied
overtime. However, an employer’s remedial action need only be reasonably calculated to prevent
further harassment. There is no evidence that the OFM would have had any reason to think or
know that transferring Mr. Williams to another shop would result in additional harassment from
different employees who were not Mr. Peters. Nonetheless, Mr. Williams’ claim hostile work
environment survives the motion for summary judgment because, as explained below, Mr.
Williams has managed to identify enough evidence in support of his retaliation claim for it to also
survive, and one of the alleged retaliatory acts in question is the transfer to Shop 258 itself. Ifa
jury were to find that the OFM transferred Mr. Williams for retaliatory reasons, then that same
retaliatory transfer could hardly be said to constitute an “appropriate remedial action.”

For these reasons, the Court denies the motion for summary judgment on Mr. Williams’
hostile work environment claim.

i. Mr. Williams’ Retaliation Claim
Absent direct evidence of retaliation (which, in the great majority of cases, is decidediy

hard to come by), a plaintiff may prove retaliation “by applying the familiar McDonnell Douglas
burden-shifting framework.”? Carvaiho-Grevious v. Del. State Univ., 851 F.3d 249, 257 (3d Cir.
2017) (citing Daniels v. Sch. Dist. of Phila., 776 F 3d 181, 198-99 (3d Cir. 2015)).

A. Mr. Williams’ Prima Facie Case

“To establish a prima facie case of retaliation under the anti-discrimination statutes, a
plaintiff must show: (1) protected employee activity; (2) adverse action by the employer either
after or contemporaneous with the employee’s protected activity; and (3) a causal connection
between the employee's protected activity and the employer’s adverse action.” Fogleman v. Mercy
Hosp., Inc., 283 F.3d 561, 567-68 (3d Cir. 2002) (citation and quotations omitted). “For an
employer’s action to satisfy the second prong of a prima facie case of retaliation, the plaintiff ‘must
show that a reasonable employee would have found the challenged action materially adverse,
which in this context means it well might have dissuaded a reasonable worker from making or
supporting a charge of discrimination.’” Daniels, 776 F.3d at 195 (quoting Burlington N. & Santa
he Ry. Co. v. White, 548 U.S. 53, 68 (2006)).

Here, Mr. Williams claims that the following actions were taken in retaliation for him
reporting Mr. Peters: (1) being suspended for one day in September 2015; (2) being transferred to
Shop 258 in September 2015; (3) being forced to wash cars and sweep floors once he arrived at
Shop 258; (4) being denied overtime at Shop 258 during the papal visit in September 2015; (5)
being suspended for two days in October 2015; and (6) being falsely accused of being in a verbal
altercation with a police officer in September 2018.

The OFM concedes that there 1s a factual dispute as to whether Mr. Williams engaged in

protected activity and whether the transfer to Shop 258 was a materially adverse action. The

 

° First, the plaintiff must establish a prima facie case of retaliation. Carvalho-Grevious v. Del. State
Univ., 851 F.3d 249, 257 (3d Cir. 2017). Once the plaintiff establishes a prima facie case, the burden shifts
to the defendant “to provide a legitimate non-retaliatory reason for its conduct.” /d. Finally, ifthe defendant
articulates a nondiscriminatory reason for its adverse actions, the burden shifts back to the plaintiff to show
that the employer's proffered explanation is pretextual. Jd.

9
additional retaliatory acts Mr. Williams alleges also constitute adverse actions because they could
dissuade a reasonable worker from making or supporting a charge of discrimination. Therefore,
whether Mr. Williams can make out his prima facie case will turn on causation.

“A plaintiff may establish a causal connection based on ‘an unusually suggestive temporal
proximity between the protected activity and the allegedly retaliatory action,’ ‘a pattern of
antagonism coupled with timing,’ or ‘evidence gleaned from the record as a whole.’” Macknet v.
Univ. of Pa., 738 F. App’x 52, 56 (3d Cir. 2018) (quoting Lauren W. ex rel. Jean W. v. DeFlaminis,
480 F.3d 259, 267 Gd Cir. 2007)). A plaintiff cannot establish a causal connection “without some
evidence that the individuals responsible for the adverse action knew of the plaintiff's protected
conduct at the time they acted.” Daniels, 776 F.3d at 196.

The Court addresses the issue of causation for each alleged retaliatory act in turn.
i. September 2015 Suspension

Mr. Williams claims that after he reported Mr. Peters’ use of the “n-word” to Human
Resources, a few days later Human Resources investigator Marcia Miller recommended
suspending Mr. Williams, and he was in fact suspended for one day without pay. Ms. Miller was
aware that Mr. Williams had reported Mr. Peters’ behavior, and she directed that Mr. Williams be
suspended within days of his complaint. This timing is evidence of a causal connection because
there is a suggestive temporal proximity between Mr. Williams reporting Mr. Peters’ harassment
and Mr. Williams’ suspension. See Abdul-Latif v. Cty. of Lancaster, 990 F. Supp. 2d 517, 530
(E.D. Pa. 2014) “Ordinarily, a period of Jess than one week is unusually suggestive.”) (citation
omitted).

Because Mr. Williams has established that Ms. Miller knew of his protected activity and
suspended him just days after he engaged in that protected activity, Mr. Williams can make out a

prima facie case of retaliation for being suspended for one day in September 2015.

10
2. Transfer to Shop 258

At the same time that Mr. Williams was suspended, the OFM made the decision to transfer
him from Shop 241 to Shop 258, a location that Mr. Williams describes as less advantageous. Mr.
Williams claims that this was additional retaliation for his reporting Mr. Peters. Because the timing
of this transfer is likewise unusually suggestive, Mr. Williams can make out a prima facie case of
retaliation for being transferred to Shop 258.

3. Being Forced to Wash Cars and Sweep Floors

Once Mr. Williams arrived at Shop 258, he claims that he was forced to wash cars and
sweep floors. The OFM and Mr. Williams have conflicting accounts as to who forced Mr.
Williams to do these tasks: the OFM says it was David Costello, and Mr. Williams says it was
Stephen Consello and John McGinness. Regardless of who it may have been, there is no evidence
in the record that Mr. Costello or Mr. McGinness had any knowledge that Mr. Williams had
engaged in protected activity by reporting Mr. Peters. As for Mr. Consello, Mr. Williams claims
that Mr. Consello knew about Mr. Williams’ protected activity because Mr. Consello was in the
room when Mr. Williams called Ms. Miller of Human Resources to report that he was washing
cars and sweeping floors. However, this evidence is not probative as to whether Mr. Consello had
any knowledge that Mr. Williams earlier had reported Mr. Peters’ conduct, which is the relevant
protected activity. Furthermore, when asked at his deposition how Mr. Consello knew that Mr.
Williams had reported Mr. Peters, Mr. Williams responded only that Mr. Consello knew that Mr.
Williams had been transferred, written up, and suspended because of “a problem,” and that Mr.
Consello had access to Mr. Williams’ suspension form. However, Mr. Williams’ suspension form
does not reference Mr. Williams’ protected activity. Finally, in an effort to establish Mr.
Consello’s knowledge of Mr. Williams’ protected activity, Mr. Williams claims that Mr. Peters’

disciplinary report included a reference to his use of the “n-word.” However, there is no evidence

li
that anyone at Shop 258 had access to or had ever seen Mr. Peters’ disciplinary report, or connected
the two men.
Because Mr. Williams cannot prove that any of the alleged retaliatory actors knew that he
had engaged in protected activity and reported Mr. Peters, Mr. Williams cannot make out a prima
facie case of retaliation for being forced to wash cars and sweep floors.
4. Being Denied Overtime During the Papal Visit
Mr. Williams claims that Stephen Conselio also denied him overtime during the September
2015 papal visit. As just described, there is no evidence that Mr. Consello knew about Mr.
Williams’ protected activity. Furthermore, when Mr. Williams was asked why he thought Mr.
Consello denied him overtime, he said, “I believe it was something personal. . . . 1 don’t understand
the reason why. I don’t know the reason why. I just know it was done.” Williams Dep. 51:18-52:2.
Mr. Williams cannot make out a prima facie case of retaliation for being denied overtime.
3. October 2015 Suspension
Mr. Williams also claims that David Consello suspended him for no reason and that
everything in his suspension report was false. However, as explained, there is no evidence that
Mr. Consello knew about Mr. Williams’ protected activity. Mr. Williams cannot make out a prima
Jacie case of retaliation for beng suspended for two days in October 2015.
6. September 2018 False Accusation
Finally, Mr. Williams claims that he was falsely accused (although never disciplined) of
having an altercation with a police officer in the shop. This claim suffers from multiple
insufficiencies.
First, this allegedly false accusation occurred after Mr. Williams had filed his complaint
related to his other claims with the EEOC and received his right-to-sue letter. A complainant must

file anew EEOC complaint when alleging “a discrete act that occurred after [the complainant] had

12
received her right-to-sue letter from the EEOC on her earlier claim.” Green v. Postmaster Gen. of
ULS., 437 F. App’x 174, 178 (3d Cir. 2011). A false accusation is a discrete act. See O'Connor v.

City of Newark, 440 F.3d 125, 127 Gd Cir. 2006) (including “wrongful accusation” in a “non-
exhaustive list of discrete acts”). Therefore, because the OFM allegedly falsely accused Mr.

Williams after Mr. Wiliams had received his right-to-sue letter from the EEOC regarding his other
claims, Mr. Williams needed to file a new EEOC complaint. He did not do so, making this claim
unexhausted.

Second, even if this claim were exhausted, there is no causation based on temporal
proximity because there is a three-year gap between Mr. Williams’ protected activity and this
accusation. Third, there is no evidence that the actor in question, Joe Antonelli, knew that Mr.
Williams had reported Mr. Peters or filed a charge with the EEOC. See Williams Dep. 79:6—10
(“Q. Okay. Do you believe that Joe did that because of your complaint to the EOC [sic]? A. I
don’t know? Q. Why do you think Joe did it? A. Have no idea.”).

For these reasons, Mr. Williams cannot make out a prima Jacie case of retaliation for being
accused of an altercation with a police officer in September 2018.

B. The OFM’s Non-Discriminatory Reasons

Because Mr. Williams has identified evidence that supports his prima facie case of
retaliation for his one-day suspension and subsequent transfer to Shop 258 in September 2015, the
burden shifts to the OFM to articulate a legitimate, nondiscriminatory reason for its actions.

The OFM states that Mr. Wilhams was suspended for one day for being argumentative and
aggressive towards Mr. Peters and yelling at Mr. Peters immediately after Mr. Williams was
advised to refrain from arguing with Mr. Peters. Mr. Peters was also suspended and was suspended
for two days. The OFM points out that Mr. Williams, who reported discrimination, was given a

shorter suspension for the same incident than Mr. Peters, who did not report discrimination.

13
Regarding the transfer, the OFM claims that Mr. Williams was transferred from Shop 258
after Deputy Commissioner Joseph Rosati was made aware that Mr. Williams was involved in a
verbal altercation that led to a workplace disruption. According to the OFM, Mr. Rosati has the
authority to transfer employees for any reason and made the decision to transfer Mr. Williams to
separate Mr. Williams and Mr. Peters to avoid any future workplace disturbances. Mr. Rosati
asserts that he would have made the decision to transfer Mr. Williams even if Mr. Williams had
not reported Mr. Peters’ use of a racial epithet.

The OFM has met its light burden to produce nonretaliatory reasons for Mr. Williams’
suspension and transfer, placing the burden back on Mr. Williams to produce evidence that those
reasons are pretext for retaliation.

Cc. Mr. Williams’ Evidence of Pretext

Mr. Williams’ evidence of pretext need not be overwhelming. Rather, to survive a
summary judgment motion, a plaintiff need only present evidence from which “a factfinder could
reasonably either (1) disbelieve the employer’s articulated legitimate reasons; or (2) believe that
an invidious discriminatory reason was more hkely than not a motivating or determinative cause
of the employer’s action.” Burton v. Teleflex, Inc., 707 F.3d 417, 427 (3d Cir. 2013) (emphasis
added) (quoting Fuentes, 32 F.3d at 764). Mr. Williams must “demonstrate ‘weaknesses,
implausibilities, inconsistencies, incoherencies, or contradictions’ from which a reasonable juror
could conclude that the [OFM’s] explanation ts ‘unworthy of credence, and hence infer that the
employer did not act for the asserted non-retaliatory reasons.”"” Carvalho-Grevious, 851 F.3d at
262 (quoting Daniels, 776 F.3d at 199).

Here, after Mr. Williams reported Mr. Peters for his use of the “n-word,” it was Mr.
Williams rather than Mr. Peters who the OFM transferred. A reasonable juror could conclude that

the OFM responded more negatively to Mr. Williams than it did to the alleged bad actor, Mr.

14
Peters. This difference in treatment could lead the same reasonable juror to conclude that the
OFM’s explanation for Mr. Williams’ transfer is not credible, and finding this explanation not
credible, disbelieve the OFM’s explanation for Mr. Williams’ suspension as well.

The summary judgment standard, in which the evidence is to be interpreted in the light
most favorable to the plaintiff, is “applied with added rigor in employment discrimination cases,
where intent and credibility are crucial issues.” Stewart v. Rutgers State Univ., 120 F.3d 426, 431
(3d Cir. 1997). Viewing the body of evidence in this case in the light most favorable to Mr.
Williams, a reasonable juror could conclude that the OFM’s reasons for suspending and
transferring him were not believable and were pretext for retaliation.

CONCLUSION
For the foregoing reasons, the Court denies the motion for summary judgment. An

appropriate order follows.

BY THE COURT:

NE E.K. PRATTER
ED STATES DISTRICT JUDGE

 

15
